PER CURIAM.
John Cordero appeals the district court’s orders dismissing without prejudice his Bivens* complaint. We have reviewed the record and the district court’s opinions accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Cordero v. Wilkinson, No. CA-01-237-1-17-BD (D.S.C. filed July 26, 2001, & entered July 27, 2001; filed Aug. 6, 2001, & entered Aug. 7, 2001). We deny Cordero’s motion to recuse and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).